Mercure, J.P.
Appeal from a judgment of the County Court of Rensselaer County (Jacon, J.), rendered April 11, 2006, upon a verdict convicting defendant of the crimes of burglary in the third degree and grand larceny in the fourth degree.
Defendant and a codefendant, George Athanasatos, were convicted of burglary in the third degree and grand larceny in the fourth degree after they took a wastebasket, ink cartridges, cardboard boxes and a certificate of achievement from a Staples store. Defendant, who was sentenced to an aggregate prison term of 1 to 3 years, now appeals.* With one exception, defendant’s arguments are the same as those advanced in People v Athanasatos (40 AD3d 1263 [2007]) and we reject them for the reasons stated therein (see id.). To the extent that defendant additionally argues that his entry into the “employees only” area of the Staples store did not constitute an unlawful entry—an element of burglary in the third degree (see Penal Law § 140.20)—his argument patently lacks merit (see Penal Law § 140.00 [5]; see e.g. People v Quinones, 18 AD3d 330, 330 [2005], lv denied 5 NY3d 809 [2005]; People v Canady, 235 AD2d 290, 290 [1997], lv denied 89 NY2d 1090 [1997]).
Crew III, Peters, Spain and Rose, JJ., concur. Ordered that the judgment is affirmed.

 A more thorough recitation of the facts may be found in our prior decision affirming Athanasatos’s conviction (People v Athanasatos, 40 AD3d 1263 [2007], lv denied 9 NY3d 872 [2007]).